DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined through reference has not been considered as it does not reference the item in which the title is published.

Claim Objections
Claim 14 is objected to because of the following informalities:  “the first ends” in line 1 should read “first ends”.  Appropriate correction is required.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious an enclosure comprising, among other things, wherein the base ends of the plurality of tensile reinforcing elements are anchored to the intermediate structure by adhesive.
Huynh-Ba et al. (U.S. Patent # 5,828,005), teaches the elements being anchored to intermediate structure (22) but fails to teach or suggest adhesive being used to anchor the elements to the intermediate structure.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, 15, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puigcerver et al. (U.S. Patent # 4,880,676).

	In Re claim 1, ‘676 teaches a telecommunications enclosure comprising: a housing (8); and a first cable seal including a volume of gel (7) and a plurality of tensile reinforcing elements (18 or 22 and 23) embedded in the volume of gel and bonded to the volume of gel (figs. 2 – 5); the plurality of tensile reinforcing elements being arranged in force transmitting relation relative to the housing of the telecommunications enclosure such that when a deformation force is applied to the volume of gel, the plurality of tensile reinforcing elements transfer tensile load to 

In Re claim 11, Applicant is claiming the product including the process of making the first cable seal, and therefore is of "product-by-process" nature.  The courts have been holding for quite some time that the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made. Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  Thus a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147.
Furthermore, the limitation “treated for adhesion” is unclear as to whether an adhesive material is applied or adhesive material is removed from the tensile reinforcing elements.

	In Re claim 12, the patentability of an apparatus depends only on the claimed structural limitations.  ‘676 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘676 device does not possess these functional characteristics.  See MPEP 2112.01.

	In Re claim 15, ‘676 teaches a cable seal for use within a telecommunications enclosure, comprising: a volume of gel (7); a plurality of tensile reinforcing elements (18 is segmented, 22 or 23) embedded in the volume of gel and bonded to the volume of gel (figs. 2 – 5), the plurality of tensile reinforcing elements each including a base end that is anchored and a free end (figs. 4 and 5); and a base plate (8); wherein the base end of each one of the plurality of tensile reinforcing elements is anchored to the base plate (col. 5, lines 30 – 34, figs. 4 and 5).

	In Re claim 18, ‘676 teaches wherein the plurality of tensile reinforcing elements are diagonally oriented relative to the base plate (figs. 4 and 5).

	In Re claim 21, the patentability of an apparatus depends only on the claimed structural limitations.  ‘676 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘676 device does not possess these functional characteristics.  See MPEP 2112.01.

Claims 1, 15, 17 – 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (JP 2000-92681).
	In Re claim 1, ‘681 teaches a telecommunications enclosure comprising: a housing (11); and a first cable seal including a volume of gel (16) and a plurality of tensile reinforcing elements (13) embedded in the volume of gel and bonded to the volume of gel; the plurality of tensile reinforcing elements being arranged in force transmitting relation relative to the housing 
	
In Re claim 15, ‘681 teaches a cable seal for use within a telecommunications enclosure, comprising: a volume of gel (16); a plurality of tensile reinforcing elements (13) embedded in the volume of gel and bonded to the volume of gel, the plurality of tensile reinforcing elements each including a base end that is anchored (@ 11) and a free end (opposing end); and a base plate (11); wherein the base end of each one of the plurality of tensile reinforcing elements is anchored to the base plate (figs. 1 and 2).

	In Re claim 17, ‘681 teaches wherein the base plate is bonded to an endface (11) of the cable seal.

	In Re claim 18, ‘681 teaches wherein the plurality of tensile reinforcing elements are diagonally oriented relative to the base plate (figs. 1 and 2).

	In Re claim 19, ‘681 teaches anisotropic deformation characteristics (since elements are angled, the force to deform will differ depending upon direction of force applied to each element).



	In Re claim 22, ‘681 teaches wherein the plurality of tensile reinforcing elements are adapted to freely bend with the volume of gel to provide free shape adaptation to any cable being sealed (since figs. 1 and 2 show the elements facing upward, the elements will freely bend when cable is moving upward, but when cable attempts to move downward, elements bend outward to bit the cable, thus they move with the gel which surrounds the elements, par. 0006).

Claims 1, 10, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh-Ba et al. (U.S. Patent # 5,828,005).
	
	In Re claim 1, ‘005 teaches a telecommunications enclosure comprising: a housing (12a); and a first cable seal including a volume of gel (24) and a plurality of tensile reinforcing elements (23) embedded in the volume of gel and bonded to the volume of gel; the plurality of tensile reinforcing elements being arranged in force transmitting relation relative to the housing of the telecommunications enclosure such that when a deformation force is applied to the volume of gel, the plurality of tensile reinforcing elements transfer tensile load to the housing of the telecommunications enclosure to resist deformation of the volume of gel (since gel contacts elements, when the two halves of 10 are closed shut the gel is compressed thus deforming it and 

In Re claim 15, ‘005 teaches a cable seal for use within a telecommunications enclosure, comprising: a volume of gel (24); a plurality of tensile reinforcing elements (23) embedded in the volume of gel and bonded to the volume of gel, the plurality of tensile reinforcing elements each including a base end that is anchored and a free end (fig. 1a); and a base plate (12b); wherein the base end of each one of the plurality of tensile reinforcing elements is anchored to the base plate (fig. 1a).

	In Re claim 17, ‘005 teaches when closed the endfaces of each side are bonded (figs. 3a and 3b).

	In Re claims 10 and 20, ‘005 teaches plastic as claimed (col. 7, lines 55 – 57).

Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bukovnik et al. (U.S. Patent # 7,201,596 B1).

	In Re claim 1, ‘596 teaches a telecommunications enclosure comprising: a housing (144A); and a first cable seal including a volume of gel (col. 6, lines 9 – 15) and a plurality of tensile reinforcing elements (152 or 192) embedded in the volume of gel and bonded to the volume of gel; the plurality of tensile reinforcing elements being arranged in force transmitting relation relative to the housing of the telecommunications enclosure such that when a 

	In Re claim 13, ‘596 teaches wherein the plurality of tensile reinforcing elements are adapted to move in a pivoting motion to resist deformation (they pivot when cable is inserted and pivot when cable is removed).

	In Re claim 14, ‘596 teaches wherein first ends of the tensile reinforcing elements are movable relative to the housing and second ends of the tensile reinforcing elements are fixed relative to the housing (figs. 5 and 6).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, 9 – 12 and 14 – 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radelet et al. (U.S. PG Pub. # 2019/0219785 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In Re claim 1, ‘785 teaches a telecommunications enclosure comprising: a housing (14); and a first cable seal including a volume of gel (30 or 45 or 58) and a plurality of tensile reinforcing elements embedded in the volume of gel and bonded to the volume of gel (38 or 54); the plurality of tensile reinforcing elements being arranged in force transmitting relation relative to the housing of the telecommunications enclosure such that when a deformation force is applied to the volume of gel, the plurality of tensile reinforcing elements transfer tensile load to the housing of the telecommunications enclosure to resist deformation of the volume of gel (par. 0086 – 0087).



In Re claim 2, ‘785 teaches a second cable seal (32 or 47 or 58) configured to cooperate with the first cable seal to provide full sealing about a fiber optic cable (par. 0053).

In Re claim 3, ‘785 teaches wherein when the first and second cable seals are positioned one on top of the other, a sealed cable pass-through interface is defined therebetween (figs. 4, 6B, 7, 8, 12).

In Re claims 4 – 6, ‘785 teaches wherein the plurality of tensile reinforcing elements each include a base end that is anchored (at plate 40 which is in housing 14), and a free end (opposing end, fig. 6) that is positioned near the sealed cable pass-through interface (fib. 6B).

In Re claims 7 and 18, ‘785 teaches diagonal elements as claimed (38B, 38D or 38E).



In Re claims 10 and 20, ‘785 teaches the elements containing the claimed properties (par. 0153).

In Re claim 11, Applicant is claiming the product including the process of making the first cable seal, and therefore is of "product-by-process" nature.  The courts have been holding for quite some time that the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made. Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  Thus a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147.
Furthermore, the limitation “treated for adhesion” is unclear as to whether an adhesive material is applied or adhesive material is removed from the tensile reinforcing elements.

In Re claims 12 and 21, the patentability of an apparatus depends only on the claimed structural limitations.  ‘676 teaches a structure that is substantially identical to that of the claimed 

In Re claim 14, ‘785 teaches wherein first ends of the tensile reinforcing elements are movable relative to the housing and second ends of the tensile reinforcing elements are fixed relative to the housing (pars. 0096 – 0097, figs. 6 – 6B).

In Re claim 22, ‘785 teaches wherein the plurality of tensile reinforcing elements are adapted to freely bend with the volume of gel to provide free shape adaptation to any cable being sealed (fig. 6A, 6B, 7, 8, 11, 12, 15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh-Ba et al. (U.S. Patent # 5,828,005).
 ‘005 teaches the enclosure of claim 1 and a second cable seal (12b) configured to cooperate with the first cable seal to provide full sealing about a cable.

 ‘005 is silent to the cable being a fiber optic cable. 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the closure 10 of ‘005 to protect a fiber optic cable, especially at a splitting or splicing junction so as to ensure adequate protection and lessen possible attenuation of signals in harsh environments.
 
In Re claim 3, ‘005 teaches the claimed limitations in fig. 3b and where 41 resides.

In Re claim 4, ‘005 teaches the claimed limitations in fig. 3a.

In Re claim 5, ‘005 teaches intermediate structure 22 as claimed.

In Re claim 6, ‘005 teaches a plate as claimed (22, fig. 1a)

Claims 2 – 4, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2000-92681).


‘681 is silent to the cable being a fiber optic cable. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the enclosure of ‘681 with an optical fiber so as to ensure the fiber optic cable remains in a desired position in an optical communication system.

In Re claim 3, ‘681 teaches in fig. 1 and 2 the claimed limitations.

In Re claim 4, ‘681 teaches base (end at 11) and free end (opposing end to contact cable) as claimed.

In Re claim 7, ‘681 teaches wherein the plurality of tensile reinforcing elements are diagonally oriented relative to the sealed cable pass-through interface (figs. 1 and 2 as seen in the cross-sections).

In Re claim 9, ‘681 teaches anisotropic deformation characteristics (since elements are angled, the force to deform will differ depending upon direction of force applied to each element).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHAD H SMITH/            Primary Examiner, Art Unit 2874